Exhibit 10.1

 

LOGO [g359556g0727235627888.jpg]

 

   July 21, 2016 To:    Blackhawk Network Holdings, Inc.    6220 Stoneridge Mall
Road    Pleasanton, CA 94588    Attn:    General Counsel    Telephone:   
925-226-9783    Facsimile:    925-226-9743    Email:   
Kirsten.richesson@bhnetwork.com From:    Wells Fargo Bank, National Association
   375 Park Avenue    New York, NY 10152    Attn:    Structuring Services Group
   Email:    CorporateDerivativeNotifications@wellsfargo.com Re:    Base
Convertible Bond Hedge Transaction    (Transaction Reference Number:
                                         )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Wells Fargo Bank,
National Association (“Dealer”) and Blackhawk Network Holdings, Inc.
(“Counterparty”). This communication constitutes a “Confirmation” as referred to
in the ISDA Master Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (including the Annex thereto) (the “2006
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2006
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2006 Definitions and the Equity Definitions, the
Equity Definitions will govern. Certain defined terms used herein have the
meanings assigned to them in the Indenture to be dated as of July 27, 2016
between Counterparty and The Bank of New York Mellon Trust Company, N.A., as
trustee (the “Indenture”), relating to the USD460,000,000 principal amount of
1.50% Convertible Senior Notes due 2022 (the “Base Convertible Securities”)
together with any 1.50% Convertible Senior Notes due 2022 that may be issued
pursuant to the Initial Purchasers’ option under the Purchase Agreement (each as
defined below) (the “Optional Convertible Securities” and, together with the
Base Convertible Securities, the “Convertible Securities”). In the event of any
inconsistency between the terms defined in the Indenture and this Confirmation,
this Confirmation shall govern. The parties acknowledge that references to the
Indenture herein are references to the Indenture as in effect on the date of its
execution and if the Indenture is, or the Convertible Securities are, amended,
supplemented or modified following their execution, any such amendment,
supplement or modification (other than a Merger Supplemental Indenture (as
defined below)) will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing. For the avoidance of doubt, references
herein to sections of the Indenture are based on the draft of the Indenture most
recently reviewed by the parties at the time of execution of this Confirmation.
If any relevant sections of the Indenture are changed, added or renumbered
following execution of this Confirmation but prior to the execution of the
Indenture, the parties will amend this Confirmation in good faith to preserve
the economic intent of the parties based on the draft of the Indenture so
reviewed.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule but with the elections
set forth in this Confirmation and the election that the “Cross Default”
provisions of Section 5(a)(vi) of the Agreement shall apply to Counterparty with
a “Threshold Amount” of USD25,000,000, and with the deletion from Section
5(a)(vi)(1) of the Agreement of the words “, or becoming capable at such time of
being declared,”. For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference into, the Agreement
will govern this Confirmation except as expressly modified herein. In the event
of any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern. For the avoidance of doubt, except to
the extent of an express conflict, the application of any provision of this
Confirmation, the Agreement or the Equity Definitions shall not be construed to
exclude or limit the application of any other provision of this Confirmation,
the Agreement or the Equity Definitions.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

 

  Trade Date:   July 21, 2016   Effective Date:   The closing date of the
initial issuance of the Convertible Securities.   Option Type:   Call   Seller:
  Dealer   Buyer:   Counterparty   Shares:   The common stock of Counterparty,
par value USD0.001 per share (Ticker Symbol: “HAWK”).   Number of Options:   The
number of Base Convertible Securities in denominations of USD1,000 principal
amount issued by Counterparty.   Applicable Percentage:   33.33%   Number of
Shares:   As of any date, the product of (i) the Number of Options, (ii) the
Conversion Rate and (iii) the Applicable Percentage.   Conversion Rate:   As of
any date, the “Conversion Rate” (as defined in the Indenture) as of such date,
but without regard to any adjustments to the “Conversion Rate” pursuant to
Section 14.03 or 14.04(h) of the Indenture.   Premium:   As provided in Annex A
to this Confirmation.   Premium Payment Date:   The Effective Date   Exchange:  
NASDAQ Global Select Market   Related Exchange:   All Exchanges Procedures for
Exercise:     Exercise Dates:   Each Conversion Date.   Conversion Date:   Each
“Conversion Date”, as defined in the Indenture, occurring during the period from
and excluding the Trade Date to and including the Expiration Date, for
Convertible Securities, each in denominations of USD1,000 principal amount, that
are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture (such Convertible Securities, the “Relevant Convertible
Securities” for such Conversion Date).

 

2



--------------------------------------------------------------------------------

  Required Exercise on Conversion Dates:   On each Conversion Date, a number of
Options equal to the number of Relevant Convertible Securities for such
Conversion Date in denominations of USD1,000 principal amount shall be
automatically exercised.   Expiration Date:   The second “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture).  
Automatic Exercise:   As provided above under “Required Exercise on Conversion
Dates”.   Exercise Notice Deadline:   In respect of any exercise of Options
hereunder on any Conversion Date, the Exchange Business Day prior to the first
“Scheduled Trading Day” of the “Observation Period” (each as defined in the
Indenture) relating to the Convertible Securities converted on the Conversion
Date occurring on the relevant Exercise Date; provided that in the case of any
exercise of Options hereunder in connection with the conversion of any Relevant
Convertible Securities on any Conversion Date occurring during the period
starting on and including September 15, 2021 and ending on and including the
Expiration Date (the “Free Convertibility Period”), the Exercise Notice Deadline
shall be the Scheduled Trading Day immediately preceding the Expiration Date.  
Notice of Exercise:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer shall have no obligation to make any payment or delivery in
respect of any exercise of Options hereunder unless Counterparty notifies Dealer
in writing prior to 4:00 P.M. (New York City time) on the Exercise Notice
Deadline in respect of such exercise of (i) the number of Options being
exercised on the relevant Exercise Date (including, if applicable, whether all
or any portion of such exercise relates to the conversion of Relevant
Convertible Securities in connection with which holders thereof are entitled to
receive additional Shares and/or cash pursuant to the adjustment to the
Conversion Rate set forth in Section 14.03 of the Indenture), (ii) the scheduled
settlement date under the Indenture for the Convertible Securities converted on
the Conversion Date corresponding to such Exercise Date, (iii) whether such
Relevant Convertible Securities will be settled by Counterparty by delivery of
cash, Shares or a combination of cash and Shares and, if such a combination, the
“Specified Dollar Amount” (as defined in the Indenture) and (iv) the first
“Scheduled Trading Day” of the “Observation Period” (each as defined in the
Indenture); provided that in the case of any exercise of Options hereunder in
connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring during the Free Convertibility Period, the contents of
such notice shall be as set forth in clause (i) above. Counterparty acknowledges
its responsibilities under applicable securities laws, and in particular Section
9 and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Securities. For the avoidance of doubt, if
Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, such
notice

 

3



--------------------------------------------------------------------------------

    (and the related exercise of Options) in connection with any conversion of
Relevant Convertible Securities prior to the Free Convertibility Period shall be
effective if given after the Exercise Notice Deadline, but prior to 4:00 P.M.
(New York City time) on the fifth Exchange Business Day following the Exercise
Notice Deadline, in which event the Calculation Agent shall have the right to
adjust the Delivery Obligation as appropriate to reflect the additional costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities (including
the unwinding of any hedge position) as a result of Dealer not having received
such notice on or prior to the Exercise Notice Deadline.   Notice of Convertible
Security Settlement Method:  

    

Counterparty shall notify Dealer in writing before 4:00 P.M. (New York City
time) on September 15, 2021 of the settlement method and, if applicable, the
“Specified Dollar Amount” (as defined in the Indenture) applicable to Relevant
Convertible Securities with a Conversion Date occurring during the Free
Convertibility Period. If Counterparty fails timely to provide such notice,
Counterparty shall be deemed to have notified Dealer of combination settlement
with a “Specified Dollar Amount” (as defined in the Indenture) of USD1,000 for
all conversions occurring during the Free Convertibility Period. Counterparty
agrees that it shall settle any Relevant Convertible Securities with a
Conversion Date occurring during the Free Convertibility Period in the same
manner as provided in the Notice of Convertible Security Settlement Method it
provides or is deemed to have provided hereunder.

  Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact
Details for purpose of Giving Notice:   To be provided by Dealer. Settlement
Terms:     Settlement Date:   In respect of an Exercise Date occurring on a
Conversion Date, the settlement date for the cash and/or Shares (if any) to be
delivered in respect of the Relevant Convertible Securities converted on such
Conversion Date pursuant to Section 14.02(c) of the Indenture; provided that the
Settlement Date will not be prior to the Exchange Business Day immediately
following the date Counterparty provides the Notice of Delivery Obligation prior
to 4:00 P.M. (New York City time).   Delivery Obligation:   In lieu of the
obligations set forth in Sections 8.1 and 9.1 of the Equity Definitions, and
subject to “Notice of Exercise” above, in respect of an Exercise Date occurring
on a Conversion Date, Dealer will deliver to Counterparty, on the related
Settlement Date, a number of Shares and/or amount of cash in USD equal to (a)
the Applicable Percentage multiplied by (b) the aggregate number of Shares, if
any, that Counterparty would be obligated to deliver to the holder(s) of the
Relevant Convertible Securities converted on such Conversion Date pursuant to
Section 14.02(a)(iv) of the Indenture and/or the aggregate amount of cash, if
any, in excess of USD1,000 per Relevant Convertible Security (in denominations
of USD1,000) that Counterparty would be obligated to deliver to holder(s)
pursuant to Section 14.02(a)(iv) of the Indenture, as

 

4



--------------------------------------------------------------------------------

    determined by the Calculation Agent by reference to such Section of the
Indenture, and cash in lieu of fractional Shares, if any, resulting from such
rounding, as if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Convertible Security
Settlement Method, notwithstanding any different actual election by Counterparty
with respect to the settlement of such Convertible Securities (this clause (b),
the “Convertible Obligation”); provided that such obligation shall be determined
(i) excluding any Shares and/or cash that Counterparty is obligated to deliver
to holder(s) of the Relevant Convertible Securities as a result of any
adjustments to the Conversion Rate pursuant to Section 14.03 or 14.04(h) of the
Indenture and (ii) without regard to the election, if any, by Counterparty to
adjust the Conversion Rate (and, for the avoidance of doubt, the Delivery
Obligation shall not include any interest payment on the Relevant Convertible
Securities that the Counterparty is (or would have been) obligated to deliver to
holder(s) of the Relevant Convertible Securities for such Conversion Date); and
provided further that if such exercise relates to the conversion of Relevant
Convertible Securities in connection with which holders thereof are entitled to
receive additional Shares and/or cash pursuant to the adjustment to the
Conversion Rate set forth in Section 14.03 of the Indenture, then,
notwithstanding the foregoing, the Convertible Obligation shall include such
additional Shares and/or cash (as determined by the Calculation Agent by
reference to such Section of the Indenture), except that the Delivery Obligation
shall be capped so that the value of the Delivery Obligation per Option (with
the value of any Shares included in the Delivery Obligation determined by the
Calculation Agent in a commercially reasonable manner) does not exceed the
amount as determined by the Calculation Agent that would be payable by Dealer
pursuant to Section 6(e)(ii)(1) of the Agreement if such Conversion Date were an
Early Termination Date resulting from an Additional Termination Event with the
Transaction as the sole Affected Transaction and Counterparty as the sole
Affected Party (determined without regard to Section 8(b) of this Confirmation),
except that, for purposes of determining such amount (w) the Number of Options
shall be deemed to be equal to the number of Options exercised on such Exercise
Date, (x) such amount payable will be determined as if Section 14.03 of the
Indenture were deleted, (y) the value of any Shares shall be determined by the
Calculation Agent in a commercially reasonable manner and (z) if the Delivery
Obligation is so capped, such capped Delivery Obligation shall comprise, first,
Shares up to the lesser of (i) the amount of Shares deliverable under the
uncapped Delivery Obligation and (ii) the amount of Shares deliverable as full
satisfaction of the capped Delivery Obligation, and second, with respect to any
remaining value, cash. Notwithstanding the foregoing, and in addition to the cap
described in the further proviso to the preceding sentence, in all events the
Delivery Obligation shall be capped so that the value of the Delivery Obligation
does not exceed, with respect to each Relevant Convertible Security (in
denominations of USD1,000) converted on the applicable Conversion Date, (a) (i)
the sum of the value of the number of Shares, if any (with the value of such
Shares and any Shares included in the Delivery Obligation determined by the

 

5



--------------------------------------------------------------------------------

    Calculation Agent using the VWAP Price on the last day of the relevant
“Observation Period” (as defined in the Indenture) or, if there is no such
Observation Period, on the relevant Conversion Date), and the amount of cash, if
any, that Counterparty is obligated to deliver to such holder pursuant to
Section 14.02(a)(iv) of the Indenture (based on the actual settlement method
elected by Counterparty with respect to such Relevant Convertible Security
instead of the Convertible Security Settlement Method, but excluding any Shares
and/or cash that Counterparty is obligated to deliver to the holder of such
Relevant Convertible Security as a result of any adjustments to the Conversion
Rate pursuant to Section 14.04(h) of the Indenture and without regard to the
election, if any, by Counterparty to adjust the Conversion Rate (and, for the
avoidance of doubt, excluding any interest payment on such Relevant Convertible
Security that the Counterparty is obligated to deliver to the holder of such
Relevant Convertible Security for such Conversion Date)) minus (ii) USD1,000
multiplied by (b) the Applicable Percentage.   Convertible Security Settlement
Method:   For any Relevant Convertible Securities, if Counterparty has notified
Dealer in the related Notice of Exercise (or in the Notice of Convertible
Security Settlement Method, as the case may be) that it has elected to satisfy
its conversion obligation in respect of such Relevant Convertible Securities in
cash or in a combination of cash and Shares in accordance with Section 14.02(a)
of the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as
defined in the Indenture) of at least USD1,000, the Convertible Security
Settlement Method shall be the settlement method actually so elected by
Counterparty in respect of such Relevant Convertible Securities; otherwise, the
Convertible Security Settlement Method shall (i) assume Counterparty made a Cash
Election with respect to such Relevant Convertible Securities with a “Specified
Dollar Amount” (as defined in the Indenture) of USD1,000 per Relevant
Convertible Security and (ii) be calculated as if the relevant “Observation
Period” (as defined in the Indenture) pursuant to Section 14.02(a)(iv)(C) of the
Indenture consisted of 80 “Trading Days” (as defined in the Indenture)
commencing on (x) the second “Trading Day” (as defined in the Indenture) after
the Conversion Date for conversions occurring prior to the Free Convertibility
Period or (y) the 82nd “Scheduled Trading Day” prior to the “Maturity Date”
(each as defined in the Indenture) for conversions occurring during the Free
Convertibility Period and any reference herein to the “Observation Period” in
respect of such Relevant Convertible Securities shall be deemed to refer to such
extended “Observation Period”.   Notice of Delivery Obligation:   No later than
the Exchange Business Day immediately following the last day of the relevant
“Observation Period”, as defined in the Indenture, Counterparty shall give
Dealer notice of the final number of Shares and/or cash comprising the
Convertible Obligation; provided that, with respect to any Exercise Date
occurring during the Free Convertibility Period, Counterparty may provide Dealer
with a single notice of an aggregate number of Shares and/or cash comprising the
Convertible Obligations for all Exercise Dates occurring in such period (it
being understood, for the avoidance of doubt, that the requirement of
Counterparty to deliver such notice shall not limit Counterparty’s obligations
with

 

6



--------------------------------------------------------------------------------

    respect to Notice of Exercise or Notice of Convertible Security Settlement
Method or Dealer’s obligations with respect to Delivery Obligation, each as set
forth above, in any way).   Other Applicable Provisions:   To the extent Dealer
is obligated to deliver Shares hereunder, the provisions of Sections 9.1(c),
9.8, 9.9 and 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws arising as a result of the fact
that Counterparty is the Issuer of the Shares) of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction.   Restricted
Certificated Shares:   Notwithstanding anything to the contrary in the Equity
Definitions, Dealer may, in whole or in part, deliver Shares required to be
delivered to Counterparty hereunder in certificated form in lieu of delivery
through the Clearance System. With respect to such certificated Shares, the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by deleting the remainder of the provision after the word
“encumbrance” in the fourth line thereof. Share Adjustments:     Method of
Adjustment:   Notwithstanding Section 11.2 of the Equity Definitions, upon the
occurrence of any event or condition set forth in Sections 14.04(a), (b), (c),
(d) or (e) or Section 14.05 of the Indenture that the Calculation Agent
determines would result in an adjustment under the Indenture by reference to
such Sections thereof (any such event or condition, an “Adjustment Event”), the
Calculation Agent shall make a corresponding adjustment to the terms relevant to
the exercise, settlement or payment of the Transaction, subject to
“Discretionary Adjustments” below. Immediately upon the occurrence of any
Adjustment Event, Counterparty shall notify the Calculation Agent of such
Adjustment Event; and once the adjustments to be made to the terms of the
Indenture and the Convertible Securities in respect of such Adjustment Event
have been determined, Counterparty shall immediately notify the Calculation
Agent in writing of the details of such adjustments.     In addition, Dealer may
make a corresponding adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction (but without duplication of any
adjustment pursuant to the foregoing paragraph) upon the occurrence of any event
or condition that Dealer determines would result in an adjustment under Section
14.05 of the Indenture in respect of the Convertible Security Settlement Method;
provided that Dealer may limit or alter any such adjustment referenced in this
sentence so that the fair value of the Transaction to Dealer is not reduced as a
result of such adjustment.     For the avoidance of doubt, Dealer shall not have
any payment or delivery obligation hereunder in respect of, and no adjustment
shall be made to the terms of the Transaction on account of, (x) any
distribution of cash, property or securities by Counterparty to the holders of
Convertible Securities (upon conversion or otherwise) or (y) any other
transaction in which holders of Convertible

 

7



--------------------------------------------------------------------------------

    Securities are entitled to participate, in each case, in lieu of an
adjustment under the Indenture in respect of an Adjustment Event (including,
without limitation, under the fourth sentence of Section 14.04(c) of the
Indenture or the fourth sentence of Section 14.04(d) of the Indenture).  
Discretionary Adjustments:   Notwithstanding anything to the contrary herein or
in the Equity Definitions, if the Calculation Agent in good faith disagrees with
any adjustment under the Indenture that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture or pursuant to Section 14.07 of the Indenture
or any supplemental indenture entered into thereunder (a “Merger Supplemental
Indenture”) or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to be made to
any one or more of the Strike Price, Number of Options, Option Entitlement and
any other variable relevant to the exercise, settlement or payment of or under
the Transaction in good faith and in a commercially reasonable manner.
Extraordinary Events:     Merger Events:   Notwithstanding Section 12.1(b) of
the Equity Definitions, a “Merger Event” means the occurrence of any event or
condition set forth in Section 14.07 of the Indenture.   Consequences of Merger
Events:   Notwithstanding Sections 12.2 and 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event that the Calculation Agent determines by
reference to Section 14.07 of the Indenture would result in an adjustment under
the Indenture, the Calculation Agent shall make a corresponding adjustment to
the terms relevant to the exercise, settlement or payment of the Transaction,
subject to “Discretionary Adjustments” above; provided that such adjustment
shall be made without regard to any adjustment to the Conversion Rate pursuant
to Section 14.03 or 14.04(h) of the Indenture and the election, if any, by
Counterparty to adjust the Conversion Rate; and provided further that the
Calculation Agent may limit or alter any such adjustment referenced in this
paragraph so that the fair value of the Transaction to Dealer (taking into
account a commercially reasonable hedge position) is not adversely affected as a
result of such adjustment; and provided further that if, with respect to a
Merger Event, (i) the consideration for the Shares includes (or, at the option
of a holder of Shares, may include) shares of an entity or person that is not a
corporation organized under the laws of the United States, any State thereof or
the District of Columbia or (ii) the Counterparty following such Merger Event
will not be a corporation organized under the laws of the United States, any
State thereof or the District of Columbia or will not be the Issuer following
such Merger Event, in either case, Dealer may elect in its sole discretion that
Cancellation and Payment (Calculation Agent Determination) shall apply.   Notice
of Merger Consideration:   Upon the occurrence of a Merger Event that causes the
Shares to be converted into the right to receive more than a single type of
consideration (determined based in part upon any form of stockholder election),
Counterparty shall reasonably promptly (but,

 

8



--------------------------------------------------------------------------------

      in any event prior to the effective time of such Merger Event) notify the
Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election or, if no
holders of Shares affirmatively make such an election, the types and amounts of
consideration actually received by holders of Shares and (ii) the details of the
adjustment made under the Indenture in respect of such Merger Event.  
Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.   Additional Disruption Events:      

(a)    Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the parenthetical after the word “regulation” in
the second line thereof with “(including, for the avoidance of doubt and without
limitation, any tax law or the adoption or promulgation of new regulations
authorized or mandated by existing statute)”; (ii) replacing the phrase “the
interpretation” in the third line thereof with the phrase “, or public
announcement of, the formal or informal interpretation”; (iii) adding the words
“or any Hedge Positions” after the word “Shares” in the clause (X) thereof; (iv)
by immediately following the word “Transaction” in clause (X) thereof, adding
the phrase “in the manner contemplated by the Hedging Party on the Trade Date”
and (v) adding the words “, or holding, acquiring or disposing of Shares or any
Hedge Positions relating to,” after the words “obligations under” in clause (Y)
thereof.    

(b)    Failure to Deliver:

  Applicable    

(c)    Insolvency Filing:

  Applicable    

(d)    Hedging Disruption:

  Applicable; provided that:       (i) Section 12.9(a)(v) of the Equity
Definitions is hereby amended by (a) inserting the following words at the end of
clause (A) thereof: “in the manner contemplated by the Hedging Party on the
Trade Date” and (b) inserting the following two phrases at the end of such
Section:       “For the avoidance of doubt, the term “equity price risk” shall
be deemed to include, but shall not be limited to, stock price and volatility
risk. And, for the further avoidance of doubt, any such transactions or assets
referred to in phrases (A) or (B) above must be available on commercially
reasonable pricing terms.”; and       (ii) Section 12.9(b)(iii) of the Equity
Definitions is hereby amended by inserting in the third line thereof, after the
words “to terminate the Transaction”, the words “or a portion of the Transaction
affected by such Hedging Disruption”.    

(e)    Increased Cost of Hedging:

  Applicable

 

9



--------------------------------------------------------------------------------

  Hedging Party:   For all applicable Potential Adjustment Events and
Extraordinary Events, Dealer; provided that, when making any determination or
calculation as “Hedging Party,” Dealer shall be bound by the same obligations
relating to required acts of the Calculation Agent as set forth in Section 1.40
of the Equity Definitions and this Confirmation as if the Hedging Party were the
Calculation Agent.   Determining Party:   For all applicable Extraordinary
Events, Dealer; provided that, when making any determination or calculation as
“Determining Party,” Dealer shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Determining Party were the
Calculation Agent.   Non-Reliance:   Applicable   Agreements and Acknowledgments
    Regarding Hedging Activities:   Applicable   Additional Acknowledgments:  
Applicable   3. Calculation Agent:   Dealer; provided that, following the
occurrence and during the continuance of an Event of Default of the type
described in Section 5(a)(vii) of the Agreement with respect to which Dealer is
the sole Defaulting Party, Counterparty shall have the right to designate a
nationally recognized independent equity derivatives dealer to replace Dealer as
the Calculation Agent, and the parties shall work in good faith to execute any
appropriate documentation required by such replacement Calculation Agent.    
Whenever the Calculation Agent is required to act or exercise judgment in making
any adjustment, determination or calculation hereunder, it will do so in good
faith and in a commercially reasonable manner.     Following any adjustment,
determination or calculation by the Calculation Agent, Determining Party or
Hedging Party hereunder, upon a written request by Counterparty (which may be by
email), the Calculation Agent, Determining Party or Hedging Party, as the case
may be, will promptly (but in any event within three Scheduled Trading Days)
provide to Counterparty by email to the email address provided by Counterparty
in such written request a report (in a commonly used file format for the storage
and manipulation of financial data) displaying in reasonable detail the basis
for such adjustment, determination or calculation (including any assumptions
used in making such adjustment, determination or calculation), it being
understood that in no event will the Calculation Agent, Determining Party or
Hedging Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such adjustment, determination or calculation.

 

10



--------------------------------------------------------------------------------

  4. Account Details:       Dealer Payment Instructions:   Wells Fargo Bank,
N.A.       ABA#: 121-000-248       Internal Acct No: 01020304464228       A/C
Name: WFB Equity Derivatives     Counterparty Payment Instructions:   To be
provided by Counterparty.   5. Offices:       The Office of Dealer for the
Transaction is: Charlotte     The Office of Counterparty for the Transaction is:
Not applicable

 

  6. Notices: For purposes of this Confirmation:     Address for notices or
communications to Counterparty:    

To:

 

Blackhawk Network Holdings, Inc.

     

6220 Stoneridge Mall Road

     

Pleasanton, CA 94588

   

Attn:

 

General Counsel

   

Telephone:

 

925-226-9783

   

Facsimile:

 

925-226-9743

   

Email:

 

Kirsten.richesson@bhnetwork.com

    Address for notices or communications to Dealer:    

Notwithstanding anything to the contrary in the Agreement, all notices to Dealer
in connection with the Transaction are effective only upon receipt of email
message to CorporateDerivativeNotifications@wellsfargo.com.

7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Counterparty and its officers and directors
is aware of any material nonpublic information regarding Counterparty or the
Shares and (B) all reports and other documents filed by Counterparty with the
Securities and Exchange Commission pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”) when considered as a whole (with the more
recent such reports and documents deemed to amend inconsistent statements
contained in any earlier such reports and documents), do not contain any untrue
statement of a material fact or any omission of a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances in which they were made, not misleading.

(ii) (A) On the Trade Date, the Shares or securities that are convertible into,
or exchangeable or exercisable for Shares, are not, and shall not be, subject to
a “restricted period,” as such term is defined in Regulation M under the
Exchange Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii) On the Trade Date, neither Counterparty nor any “affiliate” or “affiliated
purchaser” (each as defined in Rule 10b-18 under the Exchange Act (“Rule
10b-18”)) shall directly or indirectly (including, without limitation, by means
of any cash-settled or other derivative instrument) purchase, offer to purchase,
place any bid or limit order that would effect a purchase of, or commence any
tender offer relating to, any Shares (or an equivalent interest, including a
unit of beneficial interest in a trust or limited partnership or a depository
share) or any security convertible into or exchangeable or exercisable for
Shares, except through Dealer.

 

11



--------------------------------------------------------------------------------

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC 815-40, Derivatives and
Hedging – Contracts in Entity’s Own Equity (or any successor issue statements)
or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution
of Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To the knowledge of Counterparty, no state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

(xi) The representations and warranties of Counterparty set forth in Section 3
of the Agreement and Section 1 of the Purchase Agreement dated as of July 21,
2016 between Counterparty and Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC, as representatives of the initial purchasers
(the “Initial Purchasers”) party thereto (the “Purchase Agreement”), are true
and correct and are hereby deemed to be repeated to Dealer as if set forth
herein.

(xii) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xiii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(18) of the U.S.
Commodity Exchange Act, as amended, and is entering into the Transaction as
principal (and not as agent or in any other capacity, fiduciary or otherwise)
and not for the benefit of any third party.

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(a)(2) thereof. Accordingly, Counterparty represents and warrants to Dealer
that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

12



--------------------------------------------------------------------------------

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution” and “financial participant” within the meaning of
Sections 101(22) and 101(22A) of the Bankruptcy Code. The parties hereto further
agree and acknowledge that it is the intent of the parties that (A) this
Confirmation is (i) a “securities contract,” as such term is defined in Section
741(7) of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment,” within the meaning of Section 546 of
the Bankruptcy Code and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer,” as such term is defined in Section 101(54) of
the Bankruptcy Code and a “payment or other transfer of property” within the
meaning of Sections 362 and 546 of the Bankruptcy Code, and (B) Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the
Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement, Section
7(a)(viii) hereof and such other matters as Dealer may reasonably request.

8. Other Provisions:

(a) Additional Termination Events. (i) The occurrence of (A) an “Event of
Default” with respect to Counterparty under the terms of the Convertible
Securities as set forth in Section 6.01 of the Indenture or (B) an Amendment
Event shall be an Additional Termination Event with respect to which the
Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement.

“Amendment Event” means that Counterparty amends, modifies, supplements, waives
or obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, any term relating to conversion of the Convertible
Securities (including changes to the conversion rate, conversion rate adjustment
provisions, conversion settlement dates or conversion conditions), or any term
that would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the consent
of Dealer.

(ii) Within five Scheduled Trading Days following any Repayment Event (as
defined below), Counterparty shall notify Dealer of such Repayment Event and the
number of Convertible Securities (in denominations of USD1,000) subject to such
Repayment Event (any such notice, a “Repayment Notice”). Such Repayment Notice
shall contain a written representation and warranty by Counterparty that, as of
the date of such Repayment Notice, Counterparty is not in possession of any
material nonpublic information regarding Counterparty or the Shares. The receipt
by Dealer from Counterparty of any Repayment Notice shall constitute an
Additional Termination Event as provided in this Section 8(a)(ii). Upon receipt
of any such Repayment Notice, Dealer shall designate an Exchange Business Day
following receipt of such Repayment Notice as an Early Termination Date with
respect to the portion of the Transaction corresponding to a number of Options
(the “Repayment Options”) equal to the lesser of (A) the number of Convertible
Securities (in denominations of USD1,000) specified in such Repayment Notice and
subject to such Repayment Event and (B) the Number of Options as of the date
Dealer designates such Early Termination Date and, as of such Early Termination
Date, the Number of Options shall be reduced by the number of Repayment Options.
Any payment hereunder with respect to such termination (the “Repayment Unwind
Payment”) shall be calculated pursuant to Section 6(e)(ii)(1) of the Agreement
as if (1) an Early Termination Date had been designated in respect of a
Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Repayment Options, (2) Counterparty were the sole
Affected Party with respect to such Additional Termination Event and (3) the
terminated portion of the Transaction were the sole Affected Transaction.
“Repayment Event” means that any Convertible Securities are repurchased (whether
in connection with or as a result of a “Fundamental Change” (as defined in the
Indenture) or for any other reason) by Counterparty or any of its subsidiaries
and cancelled by the Trustee (as defined in the Indenture). For the avoidance of
doubt, any conversion of Convertible Securities (whether into cash, Shares,
“Reference Property” (as defined in the Indenture) or any combination thereof)
pursuant to the terms of the Indenture shall not constitute a Repayment Event.

 

13



--------------------------------------------------------------------------------

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events” above or Sections 12.6, 12.7 or 12.9 of the
Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement (a “Payment
Obligation”), Counterparty shall have the right, in its sole discretion, to
require Dealer to satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) by giving irrevocable telephonic notice to
Dealer, confirmed in writing within one Scheduled Trading Day, no later than
9:30 A.M. (New York City time) on the relevant merger date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Extraordinary Event, as applicable (“Notice of Share Termination”); provided
that if Counterparty does not elect to require Dealer to satisfy its Payment
Obligation by the Share Termination Alternative, Dealer shall have the right, in
its sole discretion, to elect to satisfy its Payment Obligation by the Share
Termination Alternative, notwithstanding Counterparty’s failure to elect or
election to the contrary; and provided further that Counterparty shall not have
the right to so elect (but, for the avoidance of doubt, Dealer shall have the
right to so elect) in the event (i) of an Insolvency, a Nationalization or a
Merger Event, in each case, in which the consideration or proceeds to be paid to
holders of Shares consists solely of cash, (ii) of an Event of Default in which
Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party or an Extraordinary Event, which Event of
Default, Termination Event or Extraordinary Event resulted from an event or
events within Counterparty’s control or (iii) that Counterparty fails to remake
the representation set forth in Section 7(a)(i) as of the date of such
election. Upon such Notice of Share Termination, the following provisions shall
apply on the Scheduled Trading Day immediately following the relevant merger
date, Announcement Date, Early Termination Date or date of cancellation or
termination in respect of an Extraordinary Event, as applicable:

 

Share Termination Alternative:   If applicable, means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events” above, Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable, or such later date or dates as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery
Property:  

    

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:   The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:   In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:   Applicable
Other applicable provisions:   If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9 and 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) of the Equity Definitions will be applicable
as if “Physical Settlement” applied to the Transaction, except that all
references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

 

14



--------------------------------------------------------------------------------

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, any Shares (the “Hedge Shares”) acquired by
Dealer for the purpose of hedging its obligations pursuant to the Transaction
cannot be sold in the public market by Dealer without registration under the
Securities Act, Counterparty shall, at its election: (i) in order to allow
Dealer to sell the Hedge Shares in a registered offering, make available to
Dealer an effective registration statement under the Securities Act to cover the
resale of such Hedge Shares and (A) enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered offering, (B) provide accountant’s “comfort” letters
in customary form for registered offerings of equity securities, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities and (E) afford Dealer a reasonable opportunity to conduct a
“due diligence” investigation with respect to Counterparty customary in scope
for underwritten offerings of equity securities; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(c) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
VWAP Price on such Exchange Business Days, and in the amounts, requested by
Dealer. “VWAP Price” means, on any Exchange Business Day, the per Share
volume-weighted average price as displayed under the heading “Bloomberg VWAP” on
Bloomberg Screen HAWK <Equity> VAP (or any successor thereto) in respect of the
period from 9:30 A.M. to 4:00 P.M. (New York City time) on such Exchange
Business Day (or if such volume-weighted average price is unavailable or is
manifestly incorrect, the market value of one Share on such Exchange Business
Day, as determined by the Calculation Agent using a volume-weighted method).

(d) Amendment to Equity Definitions. The following amendment shall be made to
the Equity Definitions:

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) deleting
from the fourth line thereof the word “or” after the word “official” and
inserting a comma therefor, and (2) deleting the semi-colon at the end of
subsection (B) thereof and inserting the following words therefor “or (C) at
Dealer’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”

(e) Repurchase and Conversion Rate Adjustment Notices. Counterparty shall, at
least 10 Scheduled Trading Days prior to effecting any repurchase of Shares or
consummating or otherwise executing or engaging in any transaction or event (a
“Conversion Rate Adjustment Event”) that would lead to an increase in the
Conversion Rate (as such term is defined in the Indenture), give Dealer a
written notice of such repurchase or Conversion Rate Adjustment Event (a
“Repurchase Notice”) if, following such repurchase or Conversion Rate Adjustment
Event, the Notice Percentage as determined on the date of such Repurchase Notice
is (i) greater than 4.5% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof), and, if such repurchase or Conversion Rate Adjustment Event, or the
intention to effect the same, would constitute material non-public information
with respect to Counterparty or the Shares, Counterparty shall make public
disclosure thereof at or prior to delivery of such Repurchase Notice. The
“Notice Percentage” as of any day is the fraction, expressed as a percentage,
the numerator of which is the Number of Shares plus the number of Shares
underlying any other call options sold by Dealer to Counterparty and the
denominator of which is the number of Shares outstanding on such day. In the
event that Counterparty fails to provide Dealer with a Repurchase Notice at the
time and in the manner specified in this Section 8(e) then Counterparty agrees
to indemnify and hold harmless Dealer, its affiliates and their respective
directors, officers, employees, agents and controlling persons (Dealer and each
such person being an “Indemnified Party”) from and against any and all losses,
claims, damages and liabilities (or actions in respect thereof), joint or
several, to which such Indemnified Party may

 

15



--------------------------------------------------------------------------------

become subject under applicable securities laws, including, without limitation,
Section 16 of the Exchange Act, relating to or arising out of such failure. If
for any reason the foregoing indemnification is unavailable to any Indemnified
Party or insufficient to hold harmless any Indemnified Party, then Counterparty
shall contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability. In addition, Counterparty will reimburse any Indemnified Party for
all expenses (including reasonable counsel fees and expenses) as they are
incurred (after notice to Counterparty) in connection with the investigation of,
preparation for or defense or settlement of any pending or threatened claim or
any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty. This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f) Transfer and Assignment. Either party may transfer any of its rights or
obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed.
For the avoidance of doubt, Dealer may condition its consent on any of the
following, without limitation: (i) the receipt by Dealer of opinions and
documents reasonably satisfactory to Dealer in connection with such assignment,
(ii) such assignment being effected on terms reasonably satisfactory to Dealer
with respect to any legal and regulatory requirements relevant to Dealer, (iii)
Counterparty continuing to be obligated to provide notices hereunder relating to
the Convertible Securities and continuing to be obligated with respect to
“Disposition of Hedge Shares” and “Repurchase Notices” above, (iv) payment by
Counterparty of all reasonable costs and expenses, including reasonable counsel
fees, incurred by Dealer in connection with such assignment, (v) Dealer not
being obliged, as a result of such assignment, to pay the assignee on any
payment date, an amount greater than Dealer would have been required to pay in
the absence of such assignment and (vi) no Event of Default, Potential Event of
Default or Termination Event occurring as a result of such assignment. In
addition, Dealer may transfer or assign without any consent of the Counterparty
its rights and obligations hereunder and under the Agreement, in whole or in
part, to (i) any of its affiliates, or any entities sponsored or organized by,
or on behalf of or for the benefit of, Dealer, in each case, whose obligations
hereunder will be guaranteed, pursuant to the terms of a customary guarantee in
a form used by Dealer generally for similar transactions, by Dealer or Wells
Fargo & Company or (ii) any other person (including, without limitation, any
affiliate of Dealer or any entity sponsored or organized by, or on behalf of or
for the benefit of, Dealer) of credit quality equivalent to Dealer; provided
that, in the case of each of clauses (i) and (ii), (A) under the applicable law
effective on the date of such assignment, Counterparty will not, as a result of
such transfer or assignment, be required to pay the transferee or assignee on
any payment date an amount under Section 2(d)(i)(4) of the Agreement greater
than the amount that Counterparty would have been required to pay to Dealer in
the absence of such transfer or assignment and (B) no Event of Default,
Potential Event of Default or Termination Event shall occur as a result of such
assignment or transfer. At any time at which any Excess Ownership Position or a
Hedging Disruption exists, if Dealer, in its discretion, is unable to effect a
transfer or assignment to a third party in accordance with the requirements set
forth above after using its commercially reasonable efforts on pricing terms and
within a time period reasonably acceptable to Dealer such that an Excess
Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Dealer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(b)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty shall be the sole Affected Party with respect to
such partial termination and (iii) such portion of the Transaction shall be the
only Terminated Transaction. “Excess Ownership Position” means any of the
following: (i) the Equity Percentage exceeds 7.5%, (ii) Dealer or any
“affiliate” or “associate” of Dealer would own in excess of 13% of the
outstanding Shares for purposes of Section 203 of the Delaware General
Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any person
whose ownership position would be aggregated with that of Dealer or Dealer Group
(Dealer, Dealer Group or any such person, a “Dealer Person”) under any federal,
state or local laws, regulations, regulatory orders or organizational documents
or contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations or other
requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under Applicable Restrictions, as determined by Dealer in its reasonable
discretion, and with respect to which such requirements have not been met or the
relevant approval has not been received or that would give rise to any

 

16



--------------------------------------------------------------------------------

consequences under the constitutive documents of Counterparty or any contract or
agreement to which Counterparty is a party, in each case minus (y) 1% of the
number of Shares outstanding on the date of determination. The “Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer, for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13) of which Dealer is or may be deemed to be a
part (Dealer and any such affiliates, persons and groups, collectively, “Dealer
Group”) beneficially owns (within the meaning of Section 13 of the Exchange
Act), without duplication, on such day (or, to the extent that, as a result of a
change in law, regulation or interpretation after the date hereof, the
equivalent calculation under Section 16 of the Exchange Act and the rules and
regulations thereunder results in a higher number, such number) and (B) the
denominator of which is the number of Shares outstanding on such day.

(g) Staggered Settlement. Dealer may, by notice to Counterparty on or prior to
any Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
on two or more dates (each, a “Staggered Settlement Date”) or at two or more
times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period”, as
defined in the Indenture) or delivery times and how it will allocate the Shares
it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h) Right to Extend. Dealer may postpone or add, in whole or in part, any
Exercise Date or Settlement Date or any other date of valuation or delivery by
Dealer, with respect to some or all of the relevant Options (in which event the
Calculation Agent shall make appropriate adjustments to the Delivery
Obligation), if Dealer determines, in its reasonable discretion, that such
extension or addition is reasonably necessary or appropriate (i) to preserve
Dealer’s hedging or hedge unwind activity hereunder in light of existing
liquidity conditions in the cash market, the stock loan market or any other
relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its hedging, hedge unwind or settlement activity hereunder in a
manner that would, if Dealer were Counterparty or an affiliated purchaser of
Counterparty, be in compliance with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by Dealer); provided that no such
Exercise Date, Settlement Date or other date of valuation or delivery by Dealer
may be postponed or added more than 40 “Trading Days” (as defined in the
Indenture) after the original Exercise Date, Settlement Date or other date of
valuation or delivery, as the case may be.

(i) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party, assuming that the Hedging Party maintains a commercially
reasonable hedge position.

(j) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(k) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such
obligations. Dealer shall be discharged of its obligations to Counterparty to
the extent of such performance.

(l) No Netting and Set-off. Each party waives any and all rights it may have to
set off obligations arising under the Agreement and the Transaction against
other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

17



--------------------------------------------------------------------------------

(m) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s
bankruptcy. For the avoidance of doubt, the parties agree that the preceding
sentence shall not apply at any time other than during Counterparty’s bankruptcy
to any claim arising as a result of a breach by Counterparty of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that this Confirmation is not secured by any
collateral that would otherwise secure the obligations of Counterparty herein
under or pursuant to any other agreement.

(n) Early Unwind. In the event the sale by Counterparty of the Base Convertible
Securities is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason (other than as a consequence of a breach or
default by the Initial Purchasers) by the close of business in New York on July
27, 2016 (or such later date as agreed upon by the parties, which in no event
shall be later than August 10, 2016) (July 27, 2016 or such later date being the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated and (ii) Counterparty shall pay to Dealer an amount in
cash equal to the aggregate amount of costs and expenses relating to the
unwinding of Dealer’s hedging activities in respect of the Transaction
(including market losses incurred in reselling any Shares purchased by Dealer or
its affiliates in connection with such hedging activities). Following such
termination, cancellation and payment, each party shall be released and
discharged by the other party from and agrees not to make any claim against the
other party with respect to any obligations or liabilities of either party
arising out of and to be performed in connection with the Transaction either
prior to or after the Early Unwind Date. Dealer and Counterparty represent and
acknowledge to the other that upon an Early Unwind and following the payment
referred to above, all obligations with respect to the Transaction shall be
deemed fully and finally discharged.

(o) Wall Street Transparency and Accountability Act of 2010. The parties hereby
agree that none of (v) Section 739 of the Wall Street Transparency and
Accountability Act of 2010 (“WSTAA”), (w) any similar legal certainty provision
in any legislation enacted, or rule or regulation promulgated, on or after the
Trade Date, (x) the enactment of WSTAA or any regulation under the WSTAA, (y)
any requirement under WSTAA nor (z) an amendment made by WSTAA, shall limit or
otherwise impair either party’s rights to terminate, renegotiate, modify, amend
or supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p) Tax Matters

(i) Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”,
each as defined in Section 14 of the Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

(ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

(iii) Tax documentation. For the purpose of Section 4(a)(i) of the Agreement,
Counterparty shall provide to Dealer a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Counterparty has become obsolete or incorrect. Additionally,
Counterparty shall, promptly upon request by Dealer, provide such other tax
forms and documents requested by Dealer.

(iv) Tax Representations. For the purpose of Section 3(f) of the Agreement,
Counterparty is a corporation for U.S. federal income tax purposes and is
organized under the laws of the State of Delaware. Counterparty is a “U.S.
person” (as that term is used in section 1.1441-4(a)(3)(ii) of United States
Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-(4)(c)(1)(ii).

 

18



--------------------------------------------------------------------------------

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

[Signature Page Follows]

 

19



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

Yours faithfully, WELLS FARGO BANK, NATIONAL ASSOCIATION By:  

/s/ Craig McCracken

  Name: Craig McCracken   Title:   Managing Director

 

Agreed and Accepted By: BLACKHAWK NETWORK HOLDINGS, INC. By:  

/s/ Jerry Ulrich

  Name: Jerry Ulrich   Title:   CFO



--------------------------------------------------------------------------------

Annex A

 

Premium:    USD23,230,000 (Premium per Option USD50.50).